TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00327-CV


                                         J. G., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-20-005673, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant J. G. filed his notice of appeal on May 31, 2022. The appellate record

was complete on June 27, 2022, making appellant’s brief due on July 18, 2022. On July 18,

2022, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Karen J. Langsley to file

appellant’s brief no later than August 5, 2022. If the brief is not filed by that date, counsel may

be required to show cause why she should not be held in contempt of court.

               It is ordered on July 25, 2022.
Before Justices Goodwin, Baker, and Kelly




                                            2